Citation Nr: 0500937	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  99-16 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUES


1.  Entitlement to service connection for bronchitis.

2.  Entitlement to an increased evaluation for hiatal hernia, 
currently evaluated as 10 percent disabling

3.  Entitlement to a compensable evaluation for sinusitis.

4.  Entitlement to a compensable evaluation for rhinitis.


ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to September 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

During the course of the appeal, the veteran's claims file 
was transferred to the RO in Providence, Rhode Island. 

This case was previously before the Board in May 2004 at 
which time it was remanded for additional development.

The Board notes that the veteran is service-connected for 
sinusitis and rhinitis.  In the past, these disorders have 
been combined and assigned a single noncompensable disability 
evaluation.  As discussed below, sinusitis and rhinitis are 
considered two separate disabilities, therefore, they must 
receive separate evaluations.  Consequently, the issue on 
appeal has been restated as set forth on the first page of 
this decision to reflect two separate issues.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part. 


FINDINGS OF FACT

1.  The veteran was not treated for bronchitis in service.

2.  There is no competent medical evidence linking bronchitis 
to service.

3.  The veteran's sinusitis is not presently manifested by 
one or two incapacitating episodes per year, it has not 
required prolonged antibiotic treatment; nor is there 
probative evidence of three to six nonincapacitating episodes 
characterized by headaches, pain, and purulent discharge or 
crusting.

4.  The veteran's hiatal hernia is not manifested by 
persistent epigastric distress with dysphagia, pyrosis and 
regurgitation accompanied by substernal or arm or shoulder 
pain that is productive of a considerable impairment of 
health.


CONCLUSION OF LAW

1.  Bronchitis was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003). 

2.  The criteria for an evaluation in excess of 10 percent 
for hiatal hernia have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.114, 
Diagnostic Code 7346 (2003).

3.  The criteria for a compensable evaluation for sinusitis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 
2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.20, 4.97, Diagnostic Code 
6513 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. § 
3.159. 

In Pelegrini v. Principi. 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication is entered by the agency of original 
jurisdiction decision on a claim for VA benefits, even if the 
claim and initial unfavorable adjudication occurred prior to 
the enactment of the VCAA.  

While strict compliance with the Pelegrini doctrine was 
impossible at the time of the December 1998 rating decision, 
in the Board 's view, correspondence dated in July 2002 and 
May 2004, together with the January 2004 supplemental 
statement of the case, substantially complies with the notice 
requirements of 38 U.S.C.A. § 5103.  To this end, the 
appellant was informed of evidence needed to support his 
claims for service connection.  He was notified of the type 
of evidence VA would obtain, and evidence and information he 
was responsible for providing.  

Hence, while the VCAA notice was not issued in the 
chronological sequence contemplated by the Court in 
Pelegrini, a notice error such as this does not result in 
prejudice to the appellant.  

In addition, the record reflects that the appellant was 
provided with notice of the rating decision from which the 
current appeal originates.  The appellant was provided with a 
statement of the case and supplemental statements of the case 
that notified him of the issues addressed, the evidence 
considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decisions made.  

In short, the veteran is aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claims, and he 
has not indicated the existence of any outstanding 
information or evidence relevant to his claims.  Based on the 
procedural history of this case, it is the conclusion of the 
Board that VA has no outstanding or unmet duty to inform him 
that any additional information or evidence is needed.  

With regard to the duty to assist, VA took appropriate steps 
to obtain relevant evidence.  The RO requested VA medical 
records identified by the veteran and records that were 
received were associated with the file.  The veteran 
indicated he received private treatment; however, he neither 
identified the custodian of the records or submitted them on 
his own.  Furthermore, he has not responded to the RO's 
invitation to submit a completed authorization form to allow 
VA to obtain the records on his behalf.  In addition, the 
veteran was afforded VA examinations.  

VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, by failing to reply to 
requests for information about any additional evidence not of 
record, has stated sub silentio that he neither has nor knows 
of any further pertinent evidence.  Hence, no evidence has 
been lost to the record, and there is no failure to assist 
the appellant simply because VA did not explicitly ask him to 
submit all pertinent evidence in his possession.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

In light of the foregoing, the Board finds that any failure 
on VA's part in not fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998);  Cf. 38 C.F.R. § 20.1102 (2003).  Moreover, 
the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the appellant is not prejudiced by 
the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual background

Service medical records do not contain any complaints or 
findings associated with bronchitis.

A November 1996 VA general medical examination report did not 
contain complaints, findings, or a diagnosis of bronchitis.

Service connection for sinusitis/allergic rhinitis, and a 
hiatal hernia was established in a January 1997 rating 
decision based on evidence of the disorders in service.  
Noncompensable ratings were assigned.

A VA medical certificate dated in September 1997 indicated 
the veteran complained of a two-month history of a productive 
cough.  Chest x-ray study led to a radiological diagnosis of 
probable chronic bronchitis changes.  The diagnosis was 
acute/chronic bronchitis.  Progress notes from the Tuskegee 
VA Medical Center (VAMC) dated in October 1997 also noted a 
diagnosis of resolved acute bronchitis.  In August 1998, the 
veteran complained of coughing up green sputum over the prior 
week with occasional chest pain during coughing episodes.  
The diagnosis was mild sinusitis/early bronchitis.  

Private medical records from Reid Christopher, M.D., dated 
from April to July 1999 indicated the veteran was seen in 
April for hiatal hernia and sinusitis.  He indicated that 
there were no acute changes in his problems.  On examination, 
the sinuses were nontender, but his turbinates were quite 
swollen.  It was questionable whether there was evidence of a 
nasal polyp on the left.  The veteran's weight was noted to 
have increased.  The diagnosis was reflux type gastritis. 

In January 2000, the veteran underwent a VA examination with 
regard to his hiatal hernia.  He reported severe heartburn 
and significant reflux.  He denied vomiting and indicated 
that he seldom had dysphagia.  His appetite was described as 
okay and he was noted to have lost ten pounds.  Physical 
examination revealed no abnormality.  The diagnoses were 
gastroesophageal reflux disease, and hiatal hernia with 
reflux.

VAMC medical records dated from July to September 2000 do not 
indicate any complaints or treatment related to bronchitis, 
sinusitis, or hiatal hernia.  

The veteran underwent a VA ENT examination in January 2001.  
He reported being treated with decongestants, antihistamines, 
and antibiotics from time to time.  Testing indicated that he 
had good recognition for sense of smell and taste.  No 
disability due to any impairment of either taste or smell was 
found.

Physical examination in April 2001 showed patent passages, 
clear mucosa, and no secretions.  There was tenderness at the 
floor of the frontal sinuses bilaterally.  There was no 
evidence of purulent secretions or crusting.  The pertinent 
diagnosis was recurrent frontal sinusitis.

VAMC medical records dated from January to June 2002 do not 
contain any treatment records for bronchitis or hiatal hernia 
but these disorders were listed as an "active problem" in 
February 2002 notes.  No abnormality was noted in February 
2002.  In June, the veteran complained of ear pressure 
secondary to chronic sinus congestion, but there was no 
diagnosis of sinusitis.  

The veteran underwent a VA examination in September 2003.  He 
reported taking over-the-counter medication and changed 
between Zantac and Tagamet.  He also had a prescription for 
Ranitidine.  He denied any unintentional weight loss, having 
lost fifty pounds due to diet and increased exercise.  He 
denied dysphagia and epigastric pain, although epigastric 
discomfort reportedly occurred about once a week.  He 
reported that the discomfort could occur daily with dietary 
indiscretion.  The veteran also reported frequent 
regurgitation without heartburn and acidity especially when 
he took medication as he should.  Regurgitation reportedly 
occurred almost daily.  Heartburn occurred once a week and 
was relieved with medication.  He denied vomiting, but did 
experience nausea.  The examiner indicated the veteran had 
relatively stable hiatal hernia/GERD that was only partly 
resolved with medication.  

The veteran underwent a VA examination in December 2003.  He 
reported having intermittent sinus problems for years.  He 
indicated that he generally had approximately two sinus 
infections a year with his last one occurring one-year 
earlier.  His infections reportedly occurred most often when 
his allergies were aggravated during the summer months and 
usually required antibiotic treatment.  He reported that he 
was never hospitalized for his infections and denied sinus 
injuries.  The veteran also indicated that he had 
intermittent mucoid, occasional purulent discharge, 
intermittent sinus pressure, and headaches.  He denied any 
dyspnea and any other symptoms.  His symptoms reportedly were 
chronic from spring to fall, and he did not have symptoms for 
the remainder of the year.  He reported being symptom free 
when his allergies were quiescent.  Upon examination of the 
nose, there was no abnormality.  His sinuses were nontender 
to palpation.  

VAMC records dated from May 2003 to January 2004 do not 
reflect any treatment or complaints related to bronchitis, 
sinusitis, or hiatal hernia.

Analysis

Service connection

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

To establish service connection, there must be evidence of a 
current disability, and an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred inservice.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  

The requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b). 

The Board finds that the preponderance of the evidence is 
against finding that bronchitis is related to service, since 
the three critical elements needed to establish entitlement 
are not shown in the records.

First, service medical records do not show that the veteran 
ever received treatment for bronchitis.  The first documented 
diagnosis of the disorder was one year after separation from 
service.  Since bronchitis is not one of the disorders for 
which service connection may be presumed if diagnosed to a 
compensable degree within one year of separation, service 
connection may not be granted on that basis.  38 C.F.R. 
§ 3.309.

Second, there is no evidence of a current disorder.  In 
viewing the medical evidence as a whole, bronchitis was 
diagnosed twice in 1997 and once in 1998.  It has not been 
diagnosed since.  In each instance, the diagnosis was 
identified as "acute" and, in light of the absence of a 
recurrence in the last six-years, it is not considered to be 
a chronic disorder.

Lastly, even assuming the veteran's bronchitis was considered 
chronic, there is no medical evidence linking the disorder to 
service.

Since the preponderance of the evidence is not in favor of 
the veteran's claim for service connection for bronchitis, 
the benefit of the doubt rule does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran 's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

1.  Hiatal hernia

During the course of the appeal, the evaluation of the 
veteran's hiatal hernia was increased to 10 percent.  The 
disorder is currently diagnosed under Diagnostic Code 7346.  
This code provides a 30 percent rating when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is assigned when there are two 
or more of the symptoms for the 30 percent evaluation with 
less severity. 38 C.F.R. § 4.114, Diagnostic Code 7346.

Based upon a careful review of the records, the veteran's 
hiatal does not meet the criteria for a 30 percent rating.  
While the veteran has reported epigastric discomfort and 
heartburn once a week, he also has noted that dietary 
indiscretions on his part would cause such an occurrence.  
Furthermore, medication was noted to successfully relieve 
heartburn symptoms.  In addition, there is no objective 
evidence of accompanying dysphagia or substernal, arm, or 
shoulder pain.  The only recurrent symptom was regurgitation 
which, in and of itself, in insufficient to warrant a higher 
rating.  Despite the noted symptoms there is no evidence to 
show that his health has suffered considerable impairment due 
to a hiatal hernia.  The significant weight loss that was 
noted on the most recent examination was clearly intentional 
and not the byproduct of his hiatal hernia.  Accordingly, the 
preponderance of the evidence is against the claim, and an 
increased evaluation is denied. 



2.  Sinusitis

Under the criteria for sinusitis, a 10 percent evaluation is 
warranted for sinusitis when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting is present.  A 30 percent evaluation is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non- incapacitating (episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  38 C.F.R. § 4.97 DC 6513 (2003).

There is very little evidence showing treatment for 
sinusitis.  During his most recent VA examination, he 
reported having approximately two sinus infections a year 
with the most recent one occurring one-year earlier.  In 
medical records dating from 1997 to 2003, there are only two 
documented cases of sinusitis and no evidence to show that 
either one was incapacitating or required four to six weeks 
of antibiotic treatment.  Moreover, these episodes occurred 
in 1998 and 1999, therefore, the lack of any documentation 
since that time suggests there have been no occurrences in 
recent years that required antibiotic treatment.  While he 
may have had nonincapacitating episodes, there is no medical 
documentation of them that would allow the Board to consider 
their frequency as a basis for an increase.

In reaching this decision, the Board does not find that an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for hiatal hernia or sinusitis.  The 
evidence in this case is against showing that either disorder 
causes, or has in the past, a marked interference with his 
employment, or that the disorders have in the past or now 
require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id. 

Finally, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for bronchitis is denied.

Entitlement to increased ratings for a hiatal hernia and 
sinusitis are denied.


REMAND

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2003).  The provisions of 38 C.F.R. § 4.14 do not, however, 
prevent separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different functional 
impairments. Indeed, the United States Court of Appeals for 
Veterans Claims (Court) held in Esteban v. Brown, 6 Vet. App. 
259 (1994), that if the symptoms for any one condition are 
not duplicative or overlapping with the symptoms of the other 
conditions, separate ratings are appropriate.

Since the veteran is service-connected for sinusitis and 
rhinitis, and the rating schedule contains distinctly 
separate rating criteria for each, it is inappropriate to 
combine the two disorders under one code. 

Under the criteria for allergic rhinitis, covered under 
Diagnostic Code 6522, a 10 percent rating is warranted where 
there are no polyps, but there is greater than a 50-percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side.  A 30 percent disability evaluation 
is for application where the evidence demonstrates nasal 
polyps.  38 C.F.R. § 4.97 DC 6522 (2003).

As shown above, the rating criteria for rhinitis and 
sinusitis are based on distinctly separate criteria.  Since 
the veteran has never been informed of the rating criteria 
for rhinitis, the Board must remand the issue of entitlement 
to a compensable rating for rhinitis to allow the RO to 
provide the veteran with proper notice.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be asked to 
identify dates any treatment for rhinitis 
since January 2004.  Thereafter, the RO 
should secure all of the veteran's 
treatment records and associate them with 
the claims file.  All attempts to procure 
records should be documented.  If the RO 
cannot obtain records identified by the 
appellant, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative must be 
notified of unsuccessful efforts in this 
regard 

2.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
enter a new rating decision and 
readjudicate the question of entitlement 
to a compensable rating for rhinitis.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


